Order issued October 30, 2013




                                            In The
                                  <!rourt of Appeals
                        1Jiiftl1 IDistrid of Wexas at IDallas
                                     No. 05-13-01500-CV


                              IN RE MIGUEL SOLIS, Relator


                 Original Proceeding from the 191 ''Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-13-12543

                                        ORDER
                       Before Justices Moseley, Lang-Miers, and Evans

       The Court has before it relator's October 30, 2013 petition for writ of mandamus and

motion for expedited relief. On the Court's own motion, we ORDER all proceedings in the trial

court STAYED pending further order of this Court.

       The Court requests that real party file a response by Friday, November 8, 2013.



                                                     Is/   JIM MOSELEY
                                                           PRESIDING JUSTICE